Election/Restrictions
Previously withdrawn claims 8-10 and 18-19 drawn to unelected species require all the limitations of allowed Claims 1 and 11. Accordingly, claims 8-10 and 18-19 are rejoined and allowed.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The arguments and amendments to the independent claims have overcome the prior rejections made in the previous action. 
The best prior art is Kvasnak et al. (US 2005/0276698) which teaches an airfoil comprising: a first cooling passage connected to the leading edge; a second cooling passage connected to the trailing edge; a third cooling passage formed between the first cooling passage and the second cooling passage; a plurality of partitions provided in the second cooling passage and configured to partition the second cooling passage into a plurality of portions in a height direction of the second cooling passage. However, the prior art does not teach or fairly suggest alone or in combination, in combination with the other independent claim limitations, wherein a gap between the first dividing plate and the perforated plate is gradually reduced in a direction of air movement, and wherein a gap between the perforated plate and the trailing edge is gradually increased in the direction of air movement.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BUI whose telephone number is (571) 272-0685.  The examiner can normally be reached on 7:30 AM - 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 272-4922.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        
/JUSTIN D SEABE/Primary Examiner, Art Unit 3745